Case 15-68846-sms           Doc 60      Filed 08/26/21 Entered 08/26/21 10:27:12                    Desc Main
                                        Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


IN RE: JACKY GILLES DUCHAMP,                        }       CHAPTER 13
                                                    }
                 DEBTOR.                            }       CASE NO. A15-68846SMS
                                                    }
                                                    }       JUDGE SIGLER

                                      AMENDED1 ORDER

          The above matter came before the Court on the Chapter 13 Trustee’s Petition for
Payment of Unclaimed Funds. As it appears to the Court that the Trustee had remitted $730.00
to the Registry of the Court on April 22, 2021 and that these funds should now be returned to the
Trustee for disbursement to the Debtor, it is hereby ordered and adjudged as follows.
         The Clerk of Court is directed to issue a check in the amount of $730.00 made payable
to:
                          Mary Ida Townson
                          c/o N. Whaley, Interim Chapter 13 Trustee
                          285 Peachtree Center Ave., NE
                          Suite 1600
                          Atlanta, Georgia 30303

It is so Ordered, this 18th day of August, 2021


                                           ____________________________
                                           SAGE M. SIGLER
                                           UNITED STATES BANKRUPTCY JUDGE




1
  This Amended Order replaces the prior order entered on August 4, 2021 (Docket No. 54) to reflect the terminated
trustee and the interim trustee.
Case 15-68846-sms      Doc 60      Filed 08/26/21 Entered 08/26/21 10:27:12   Desc Main
                                   Document     Page 2 of 2



Order presented by:
_______/s/_________
N. Whaley
Interim Chapter 13 Trustee
GA Bar 377941
285 Peachtree Center Ave., NE
Suite 1600
Atlanta, GA 30303-1740
(404)525-1110
nancyw@atlch13tt.com


                                    DISTRIBUTION LIST

Jacky Gilles Duchamp
13500 Lyndhurst Street, Apt 4094
Austin, TX 78717

U.S. Attorney’s Office
600 U.S. Courthouse
75 Ted Turner Drive, SW
Atlanta, GA 30303

Howard P. Slomka
Slipakoff & Slomka, PC
Suite 391
6400 Powers Ferry Road NW
Atlanta, GA 30339

N. Whaley, Interim Chapter 13 Trustee
285 Peachtree Center Ave., NE
Suite 1600
Atlanta, GA 30303
